NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 23 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ADAM RAY LOPEZ,                                 No. 20-15262

                Plaintiff-Appellant,            D.C. No. 1:17-cv-00343-DAD-
                                                GSA
 v.

BROWN, Doctor; et al.,                          MEMORANDUM*

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Dale A. Drozd, District Judge, Presiding

                          Submitted February 17, 2021**

Before:      FERNANDEZ, BYBEE, and BADE, Circuit Judges.

      California state prisoner Adam Ray Lopez appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate

indifference and due process claims. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo. Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012)



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii)); Resnick v. Hayes, 213 F.3d 443,

447 (9th Cir. 2000) (dismissal under 28 U.S.C. § 1915A). We affirm.

       The district court properly dismissed Lopez’s deliberate indifference claim

because Lopez failed to allege facts sufficient to show that defendants were

deliberately indifferent to his ankle pain. See Hebbe v. Pliler, 627 F.3d 338, 341-

42 (9th Cir. 2010) (although pro se pleadings are liberally construed, a plaintiff

must allege facts sufficient to state a plausible claim); Toguchi v. Chung, 391 F.3d

1051, 1057-60 (9th Cir. 2004) (a prison official is deliberately indifferent only if he

or she knows of and disregards an excessive risk to the prisoner’s health; medical

malpractice, negligence, or a difference of opinion concerning the course of

treatment does not amount to deliberate indifference); see also Starr v. Baca, 652

F.3d 1202, 1207-08 (9th Cir. 2011) (requirements for establishing supervisory

liability).

       The district court properly dismissed Lopez’s due process claim alleging

deficiencies in the grievance process because “inmates lack a separate

constitutional entitlement to a specific prison grievance procedure.” Ramirez v.

Galaza, 334 F.3d 850, 860 (9th Cir. 2003).

       We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

       AFFIRMED.


                                          2                                    20-15262